

113 SRES 277 ATS: Recognizing the religious and historical significance of the festival of Diwali. 
U.S. Senate
2013-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 277IN THE SENATE OF THE UNITED STATESOctober 30, 2013Mr. Warner (for himself, Mr. Cornyn, Mr. Menendez, and Mr. Coons) submitted the following resolution; which was referred to the Committee on the JudiciaryNovember 4, 2013Committee discharged; considered and agreed toRESOLUTIONRecognizing the religious and historical significance of the festival of Diwali. Whereas Diwali is a festival of great significance and celebrated annually by Hindus, Sikhs, and Jains throughout India, the United States, and the world;Whereas Diwali is a festival of lights that marks the beginning of the Hindu new year, during which celebrants light and place small lamps around the home and pray for health, knowledge, peace, wealth, and prosperity in the new year;Whereas Diwali will be celebrated throughout the world for five days and is an opportunity to celebrate the faith of all people and the universal right to religious expression and spiritual freedom;Whereas the lights symbolize the light of knowledge within the individual that overwhelms the darkness of ignorance, empowering each celebrant to do good deeds and show compassion to others;Whereas Diwali falls on the last day of the last month in the lunar calendar and is celebrated as a day of thanksgiving for the homecoming of the Lord Rama and worship of Lord Ganesha, the remover of obstacles and bestower of blessings, at the beginning of the new year for many Hindus;Whereas, for Sikhs, Diwali is celebrated as Bandhi Chhor Diwas (The Celebration of Freedom), in honor of the release from imprisonment of the sixth guru, Guru Hargobind; andWhereas, for Jains, Diwali marks the anniversary of the attainment of moksha, or liberation, by Mahavira, the last of the Tirthankaras (the great teachers of Jain dharma), at the end of his life in 527 B.C.:  
    Now, therefore, be itThat the Senate—(1)recognizes the religious and historical significance of the festival of Diwali, the festival of lights, and expresses its respect for the people of India, Indian Americans, and members of the Indian diaspora around the world on this significant occasion; and(2)supports a strong relationship between the people and governments of the United States and India, based on mutual trust and respect that will enable the countries to more closely collaborate across a broad spectrum of interests, such as global peace and prosperity.